Name: 82/463/ECSC, EEC, Euratom: Decision of the representatives of the Governments of the Member States of the European Communities, of 8 July 1982 appointing Judges and Advocates-General to the Court of Justice
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-07-20

 Avis juridique important|41982D046382/463/ECSC, EEC, Euratom: Decision of the representatives of the Governments of the Member States of the European Communities, of 8 July 1982 appointing Judges and Advocates-General to the Court of Justice Official Journal L 211 , 20/07/1982 P. 0030 - 0030*****CONFERENCE OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 8 July 1982 appointing Judges and Advocates-General to the Court of Justice (82/463/ECSC, EEC, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32b thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 167 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof, Whereas the terms of office of Mr Giacinto Bosco, Mr Adolphe Touffait, Lord Mackenzie Stuart, Mr Th. Koopmans, Mr U. Everling and Mr Fernand Crevisse, Judges of the Court of Justice, together with those of Mr Francesco Capotorti and Mrs Simone Rozes, Advocates-General of the Court of Justice, expire on 6 October 1982, HAVE DECIDED AS FOLLOWS: Sole Article 1. The following are hereby appointed Judges of the Court of Justice for the period 7 October 1982 to 6 October 1988 inclusive: Mr Giacinto Bosco Lord Mackenzie Stuart Mr Thymen Koopmans Mr Ulrich Everling Mr Kai Bahlmann Mr Yves Galmot 2. The following are hereby appointed Advocates-General of the Court of Justice for the period 7 October 1982 to 6 October 1988 inclusive: Mrs Simone Rozes Mr Federico Mancini Done at Brussels, 8 July 1982. The President G. RIBERHOLDT